Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 5/11/2021.
•	 Claims 4-6, 11-16 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 4-6, 11-16 (as filed on 5/11/2021) is further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Christopher M. Durkee on 08/09/2021.
 
Claim 4
A method comprising:
receiving, by a user interface of a computing device, a selection of a modification element for [[an existing tower and an antenna mount, wherein the modification element comprises at least one of an antenna, a tower attachment, a tower dish, and an antenna support;
generating, based on the selection of the antenna mount, a mapping form, wherein the mapping form comprises a graphical representation of the antenna mount and a plurality of input boxes corresponding to attributes of the existing tower or the antenna mount;
retrieving, from a database, a geometry of the existing tower and the antenna mount and a load bearing capacity of the existing tower and the antenna mount, wherein the geometry comprises a relative position of each of a plurality of modification elements and the relative position is based at least on a load bearing capacity of the antenna mount;
generating an input file for a modeling program, wherein the input file comprises the geometry, the mapping form, 
importing the input file to the modeling program and running the modeling program, wherein the modeling program performs a structural analysis of the existing tower, the antenna mount, and the modification element using the input file; and
rendering, by the user interface, a result of the structural analysis of the modeling program, wherein the result comprises a stress and strain of the existing tower, the antenna mount, and the modification element.

Claim 5
The method of claim 4, wherein the geometry and the load bearing capacity comprise a geometry and a load bearing capacity of the existing tower and the antenna mount generated by the user interface.

Claim 6
The method of claim 4, wherein the selection of the modification element comprises [[

Claim 11
A method comprising:
retrieving, by a computing device, a load bearing capacity and a geometry of [[a ]]an existing tower and an antenna mount;
determining a modification element for the existing tower, wherein the modification element comprises an antenna, a tower attachment, a tower dish, or an antenna support, and wherein the geometry comprises a relative position of each of a plurality of modification elements and the relative position is based at least on a load bearing capacity of the antenna mount;
generating, based on the selection of the antenna mount, a mapping form, wherein the mapping form comprises a graphical representation of the antenna mount and a plurality of input boxes corresponding to attributes of the existing tower or the antenna mount;
generating an input file for a modeling program, the input file comprising the mapping form, and the modification element;
importing the input file to the modeling program and running the modeling program, wherein the modeling program performs a structural analysis of the existing tower, the antenna mount, and the modification element using the input file; and
displaying, via a user interface of the computing device, a result of the structural analysis of the modeling program, wherein the result comprises a stress and strain of the existing tower, the antenna mount, and the modification element.

Claim 12
The method of claim 11, wherein the retrieving the load bearing capacity and the geometry comprises:
receiving, by a user interface of the computing device, a request for a past analysis model of the existing tower, the request comprising an identification of the past analysis model;
querying, using an identifier of the existing tower, a database;
retrieving, from the database, a plurality of files associated with the existing tower; and
determining, using the identification of the past analysis model, one of the plurality of files comprising the past analysis model.

Claim 13
The method of claim 12, wherein the method further comprises:
extracting the load bearing capacity, the geometry, and attributes of the existing tower and the antenna mount from the one of the plurality of files;
populating a plurality of fields based at least on the load bearing capacity, the geometry, and the attributes; and
rendering, via the user interface, the plurality of fields.

Claim 14
The method of claim 11, wherein the determining the modification element for the existing tower comprises receiving, by a user interface of the computing device, a request to modify a component of the existing tower.

Claim 15
The method of claim 11, further comprising receiving, by a user interface of the computing device, a rating of structural integrity of the existing tower; and
wherein the determining the modification element for the existing tower is further based on the rating.

Claim 16
The method of claim 11, wherein the determining the modification element for the existing tower is based on a result of a structural analysis of the existing tower.


Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 4-6, 11-16 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 4 
• generating, based on the selection of the antenna mount, a mapping form, wherein the mapping form comprises a graphical representation of the antenna mount and a plurality of input boxes corresponding to attributes of the existing tower or the antenna mount;
retrieving, from a database, a geometry of the existing tower and the antenna mount and a load bearing capacity of the existing tower and the antenna mount, wherein the geometry comprises a relative position of each of a plurality of modification elements and the relative position is based at least on a load bearing capacity of the antenna mount;
generating an input file for a modeling program, wherein the input file comprises the geometry, the mapping form, and the modification element;
importing the input file to the modeling program and running the modeling program, wherein the modeling program performs a structural analysis of the existing tower, the antenna mount, and the modification element using the input file. 
displaying, via a user interface of the computing device, a result of the structural analysis of the modeling program, wherein the result comprises a stress and strain of the existing tower, the antenna mount, and the modification element

Claim 11
• determining a modification element for the existing tower, wherein the modification element comprises an antenna, a tower attachment, a tower dish, or an antenna support, and wherein the geometry comprises a relative position of each of a plurality of modification 
generating, based on the selection of the antenna mount, a mapping form, wherein the mapping form comprises a graphical representation of the antenna mount and a plurality of input boxes corresponding to attributes of the existing tower or the antenna mount;
generating an input file for a modeling program, the input file comprising the geometry, the mapping form, and the modification element;
importing the input file to the modeling program and running the modeling program, wherein the modeling program performs a structural analysis of the existing tower, the antenna mount, and the modification element using the input file; and
displaying, via a user interface of the computing device, a result of the structural analysis of the modeling program, wherein the result comprises a stress and strain of the existing tower, the antenna mount, and the modification element.

	The closest prior art of record -Savio ("DESIGN OF NEXT GENERATION ANTENNA MOUNT IN TELECOMMUNICATION TOWERS WITH LOW EFFECTIVE PROJECTED AREA", THE UNIVERSITY OF TEXAS AT ARLINGTON, 2015, pages 1-53) discloses Design of new antenna mount with low effective projected area (EPA) and high load carrying capacity for telecommunication towers. The main aim is to reduce the EPA of the mount against the wind pressure direction at the desired elevation from ground by reducing the mount frame structure parts compared to the previous mount designs used in the market.
Another relevant prior art of record -Sullins (“ANALYSIS OF RADIO COMMUNICATION TOWERS SUBJECTED TO WIND, ICE AND SEISMIC LOADINGS” University of Missouri – Columbia,2006, pp 1-105 ) attempt to highlight a systematic evaluation and assessment method that could provide the necessary information for the repair and 
Yet, another relevant prior art of record - Rodriguez et al. (Effects of Antennas on Structural Behavior of Telecommunication Towers, 2016, SpringerLink, pp 1-20) teaches finite element method models of communication lattice towers with the implementation of SAP200 code to obtain forces and displacement of members and natural periods of the structures.
Michael J. DiPiero (U.S. Patent No. 9,553,350 B2) teaches an antenna mount assembly that provides for an efficient and elegant solution for installation of radio frequency antennas on existing wooden poles.
Skrepcinski et al. (Pub. No.: US 2016/0322697 A1) relates generally to mounts for antennas, and more particularly to mounts for antennas on an antenna tower or monopole.
Lee et al. (Patent No.: US 8,583,063 B1) discloses a wireless communication device that comprises an antenna interface, a user interface, and a processing system. The antenna interface is configured to physically connect to an antenna mounting unit.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 4 and 11.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 4-6, 11-16 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127